Third District Court of Appeal
                                State of Florida

                          Opinion filed February 15, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D16-2899
                             Lower Tribunal No. 12-46272
                                ________________


              Miami-Dade County Expressway Authority,
                                     Petitioner,

                                         vs.

           Electronic Transaction Consultants Corporation,
                                    Respondent.



      A Case of Original Jurisdiction – Prohibition.

      Holland & Knight LLP, and Rodolfo Sorondo, Jr. and Christopher N.
Bellows, for petitioner.

     Vezina, Lawrence & Piscitelli, P.A., and Michael Piscitelli and Bradley S.
Copenhaver (Ft. Lauderdale), for respondent.


Before SUAREZ, C.J., and ROTHENBERG and SALTER, JJ.

      ROTHENBERG, J.
      Miami-Dade County Expressway Authority (“MDX”) seeks a writ of

prohibition disqualifying the trial judge and an order remanding the case to the

circuit court for the reassignment of the case to another judge.        Because we

conclude that the motion to disqualify the trial judge filed below was both timely

and legally sufficient, disqualification is required. See Wolfson v. Wolfson, 159

So. 3d 394, 394 (Fla. 3d DCA 2015) (finding that disqualification is required

where the trial judge’s comments suggested that she had prejudged the case);

Wade v. Wade, 123 So. 3d 697, 698 (Fla. 3d DCA 2013) (holding that

disqualification is required where the trial court announced its ruling before

hearing all of the evidence); Cummings v. Montalvo, 135 So. 3d 389, 389 (Fla. 5th

DCA 2014) (finding that disqualification was required because the judge’s

statements reflected that she had prejudged a party’s credibility); Amato v. Winn

Dixie Stores/Sedgwick James, 810 So. 2d 979, 980-83 (Fla. 1st DCA 2002)

(finding that disqualification was required where the trial court had issued an order

on the merits before all of the evidence had been submitted, even though the trial

court subsequently vacated the order).       We, therefore, grant the petition and

remand for reassignment of the case to another judge.

      Petition granted.




                                         2